Citation Nr: 0825534	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from March 1947 to October 
1947 and from July 1948 to October 1971.  This matter 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran's representative 
submitted a motion to advance the veteran's case on the 
docket in February 2007.  The motion was granted in March 
2007.  An April 2007 Board decision, in pertinent part, 
remanded the issue on appeal for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his hypertension either began in 
service or is related to his service connected PTSD.  The 
most recent supplemental statement of the case (SSOC) 
addressing the issue on appeal was dated in April 2008.  In 
May 2008, the veteran submitted medical evidence, including 
records showing elevated blood pressure readings as early as 
1984.  This evidence, which was not previously of record, has 
not been considered by the RO, and the veteran has not waived 
initial AOJ consideration of this evidence.  Consequently, it 
must be reviewed by the RO before it can be reviewed by the 
Board.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the claim 
on appeal, with consideration of all 
evidence added to the record since the 
most recent SSOC in April 2008, and 
specifically the medical evidence 
submitted by the veteran in May 2008.  If 
the appeal remains denied, the RO should 
issue an appropriate SSOC and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




